Citation Nr: 1433344	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This issue was remanded by the Board for further development in December 2011.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are: peripheral neuropathy of the right upper extremity associated with diabetes mellitus (DM) evaluated as 30 percent, DM evaluated as 20 percent, peripheral neuropathy of the left upper extremity associated with DM evaluated as 20 percent, peripheral neuropathy of the right lower extremity associated with DM evaluated as 20 percent, left leg peripheral neuropathy associated with DM evaluated as 20 percent, erectile dysfunction associated with DM evaluated as 0 percent and diabetic nephropathy associated with DM evaluated as 0 percent; his combined  evaluation is 80 percent.  

2.  While the minimum threshold requirements for a TDIU on a scheduler basis have been met, the Veteran's service-connected disabilities alone do not preclude him from obtaining and maintaining all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This applies to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of the disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. At 112.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was informed via letter dated in December 2007 of the criteria for establishing a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements required at the time.  It further predated the initial adjudication by the RO, in March 2008.  Proper VA process in the form of a September 2008 statement of the case as well as October 2009 and August 2012 supplemental statements of the case followed.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Nothing more is required.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Service treatment records, service personnel records, VA treatment records, and private treatment records concerning the Veteran have been associated with the claims file, whether through VA's efforts to obtain such records identified by him, through his submitting such records on his own behalf, or both.  

It is noted that the Veteran's TDIU claim was remanded by the Board in December 2011 to obtain a VA examination.  The Board is now satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in January 2012, which the Board finds adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in August 2012.  Thus, the Board finds that the remand directives were substantially complied with and that there is no Stegall violation in this case. 

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Total disability is considered to exist when there is present any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2013).

Currently, the Veteran is service-connected for seven disabilities: peripheral neuropathy of the right upper extremity associated with diabetes mellitus (DM) evaluated as 30 percent, DM evaluated as 20 percent, peripheral neuropathy of the left upper extremity associated with DM evaluated as 20 percent, peripheral neuropathy of the right lower extremity associated with DM evaluated as 20 percent, left leg peripheral neuropathy associated with DM evaluated as 10 and 20 percent, erectile dysfunction associated with DM evaluated as 0 percent and diabetic nephropathy associated with DM evaluated as 0 percent.  The combined rating for the Veteran's service-connected disabilities is 80 percent.  Moreover, as all of the disorders related to his DM may be viewed as a single disability for TDIU purposes, the Veteran meets the criteria of having a single service-connected disability being rated at 40 percent or more.  Thus, he meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from non-service connected conditions, that place him in a different position than other veterans who meet the basic scheduler criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, despite having a combined disability rating of 80 percent, the evidence does not establish that the Veteran's service-connected disabilities preclude him from obtaining substantially gainful employment. 

In the Veteran's September 2007 claim, he indicated that his DM and associated neuropathy prevents him from obtaining substantially gainful employment as a teacher since August 2006, due to his disabilities.  He added in his March 2008 notice of disagreement that,  due to his disabilities and specifically the weakness in his extremities, he was unable to stand for long periods of time and grasp objects necessary to his employment such as books, chalk and erasers.  He reiterated these contentions in statements from September and December 2008.

However, in a January 2008 statement, the Department of Education, the Veteran's previous employer, stated that the Veteran last worked in August 2006, but left due to his "age and years of service."  There was no reference to his service-connected disabilities.  In a February 2009 mental status examination, an examiner noted that the Veteran was retired from his teaching job, but further reported that he retired after completing the required years for requirement, and not on account of his mental disorder. 

At a January 2009 VA examination, the VA examiner concluded that the Veteran "is unemployable at this time due to the increasing impairment produced by the left carpal tunnel syndrome, the peripheral neuropathy and his advancing age."  However, an examiner at a more recent VA examination in January 2012, disagreed with that assessment.  On that occasion, the examiner opined that the Veteran would be unable to perform teacher duties, but that he would be able to perform other duties such as those of a speaker, receptionist, or other sedentary job.  Specifically, the examiner noted that the Veteran's DM was controlled and stable, and was not contributory to the Veteran's ability to secure a financially gainful job of the sedentary type.  With regard to the Veteran's peripheral neuropathy, erectile dysfunction and kidney disability, the examiner also opined that these disabilities would not affect the Veteran's ability to work; he would be able to obtain and secure a financially gainful job of the sedentary type.  

When weighing the evidence in its totality, the Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  While the VA examiner in January 2009 stated that the Veteran was unemployable, this opinion is diminished by the fact that the examiner considered factors that are outside of what is required.  On the other hand, the January 2012 VA examination, which was based on a review of the claims file and an examination of the Veteran, specifically described how the Veteran's service-connected disabilities, while significant, did not prevent him from maintaining employment that is consistent with his experience and education.  

The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected disabilities.  Entitlement to TDIU is thus not established under 38 C.F.R. § 4.16(a). Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.  




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


